                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                     CIVIL CASE NO. 1:18-cv-00332-MR

KAYIE WRIGHT,                   )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
HERBERT CORPENING, et al.,      )                             ORDER
                                )
              Defendants.       )
_______________________________ )

         THIS MATTER is before the Court Plaintiff’s Motion for Order

Compelling Discovery [Doc. 41]; Plaintiff’s Motion for Default Judgment [Doc.

43]; and Defendants’ Consent Motion to Extend Case Management

Deadlines [Doc. 47].

         The incarcerated pro se Plaintiff filed a Complaint pursuant to 42

U.S.C. § 1983. The Court1 allowed the Complaint to pass initial review on

several claims. [See Doc. 10]. Defendants waived service and filed an

Answer. [Docs. 22, 30].

         Plaintiff filed a Motion for Summary Judgment that was docketed on

January 6, 2020. [Doc. 31]. Defendants’ counsel filed a Motion for Extension

of Time asking the Court to make their response to Plaintiff’s Motion for


1   At that time, the case was assigned to Judge Frank D. Whitney.


           Case 1:18-cv-00332-MR Document 48 Filed 07/23/20 Page 1 of 3
Summary Judgment due the same day as the deadline for filing dispositive

motions. [Doc. 33]. The Motion was granted and the parties’ deadline for

filing dispositive motions and Defendants’ deadline to respond to Plaintiff’s

Motion for Summary Judgment were set for the same day.2 [Docs. 35-36].

        First, Plaintiff seeks to compel discovery. He argues that Defendants’

responses to his discovery requests are overdue and he seeks $2,500 in

expenses for Defendants’ failure to timely respond. The Motion to Compel

will be denied as moot because the discovery deadline has not yet expired.3

        Second, Plaintiff has filed a Motion for Default Judgment based on

Defendants’ alleged failure to respond to his discovery requests and to his

pro se Motion for Summary Judgment. The Motion for Default will be denied

because neither the discovery deadline nor the deadline within which to

respond to Plaintiff’s Motion for Summary Judgment has expired. [See Docs.

35, 36, 40].

        Finally, Defendants seek another extension of the discovery and

dispositive motions deadlines. Counsel for Defendants has been unable to

complete responses to Plaintiff’s discovery requests due to past and


2   These deadlines were subsequently extended. [Doc. 40].
3 The Court notes that the pro se Motion to Compel was filed while Plaintiff was
represented by North Carolina Prisoner Legal Services for purposes of discovery. As
Plaintiff was represented by counsel at the time, his pro se motion is procedurally
improper.
                                           2

           Case 1:18-cv-00332-MR Document 48 Filed 07/23/20 Page 2 of 3
upcoming work demands. NCPLS consents to the extension. [Doc. 47 at

4]. Defendants’ Motion to extend the discovery and dispositive motions

deadlines will be granted for good cause shown until September 2, 2020 and

October 2, 2020, respectively. However, the Motion to extend the deadline

for Defendants to respond to Plaintiff’s Motion for Summary Judgment will

be extended only until September 2, 2020. No further extensions of that

deadline will be granted except on a showing of extraordinary circumstances.

     IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Order

Compelling Discovery [Doc. 41] and Plaintiff’s Motion for Default Judgment

[Doc. 43] are DENIED.

     IT IS FURTHER ORDERED that Defendants’ Consent Motion to

Extend Case Management Deadlines [Doc. 47] is GRANTED to the extent

that the parties shall have until September 2, 2020 to complete discovery

and until October 2, 2020 to file dispositive motions. Defendants shall have

until September 2, 2020 to respond to Plaintiff’s Motion for Summary

Judgment.

     IT IS SO ORDERED.

                            Signed: July 23, 2020




                                         3

        Case 1:18-cv-00332-MR Document 48 Filed 07/23/20 Page 3 of 3
